MR. JUSTICE WEBER,
dissenting:
I disagree with the majority conclusion that for three years after the enactment of the amended statute, two causes of action existed for the wrongful death of Brenda Barrett.
As amended after Brenda’s death, Section 27-1-512, MCA, provided that either parent may maintain an action for death of a minor child. The amendment did not significantly change the prior statute, Section 93-2809, R.C.M. (1947), which provided that a father or in case of his death or desertion, the mother, may maintain an action for the death of a minor child. The key point is that in the statute before and after amendment, a father or a mother may maintain an action, but there is provision for only one action for the death of a minor child.
*164This section is a companion of Section 27-1-513, MCA, which in substance provides that when the death of an adult is caused by the wrongful act or neglect of another, “his heirs or personal representatives” may maintain an action for damages. Section 27-1-513, MCA, has been construed in a number of Montana cases. In State ex rel Carroll v. District Court (1961), 139 Mont. 367, 364 P.2d 739, this Court concluded that the Section specifically provided but one action for a wrongful death. The reasoning of Carroll should be applied here.
Both statutes provide that certain persons “may maintain an action.” If there is but one cause of action under Carroll, clearly there is only one cause of action under Section 93-2809, R.C.M. (1947) and under Section 27-1-512, MCA. The majority speaks of the statute giving the father a cause of action for his daughter’s death. This suggests that the statute somehow vests in the father a right to retain any recovery in the action. Both Sections 27-1-512 and -513 specify the parties who may maintain an action involving injury or death, but neither attempts to specify the parties who are entitled to retain damages recovered.
The amendment to Section 27-1-512, MCA, was part of a legislative act which was adopted in order to eliminate discrimination on the basis of sex. No new rights were created on the part of either parent. Under the statute before as well as after amendment, either a father or a mother could maintain an action. The amendment eliminated a bias allowing the father to sue first and granting to the mother the right to sue only in case of the father’s death or desertion. I conclude that Section 27-1-512, MCA, is procedural in nature. Because the amendment was procedural only, the action filed by the mother after the amendment of the statute was proper. See 1A Sutherland Statutory Construction Section 22.36 (Sands ed. 1972). It constituted the single action which could be maintained for the death of the daughter.
The majority concludes that because the amended statute was not made retroactive, there existed the possibility of two causes of action for wrongful death. That ignores the provision of the statute which in substance states that a father or a mother may maintain an action for death of a minor child and further states that such action may be maintained against the person causing the death. Clearly the statute contemplates a single action even prior to amendment. In addition we have the Carroll interpretation of the companion statute. The majority also disregards other states such as California, *165Oklahoma, Alaska, and Arkansas, which have held that similar statutes permit only one action for a wrongful death. See Mayerhoff v. Kaiser Foundation Health Plan (1977), 71 Cal.App.3d 803, 138 Cal.Rptr. 319; Mitchell v. Mitchell (Alaska 1982), 655 P.2d 748; Wilson-Harris v. Southwest Telephone Co. (1943), 193 Okl. 194, 141 P.2d 986; Reed v. Blevins (1953), 222 Ark. 202, 258 S.W.2d 564, cert. denied, 347 U.S. 937, 74 S.Ct. 632, 98 L.Ed. 1087 (1954). Under the rationale of the majority, it can be argued that the revised statute gives to either parent a cause of action for a death of a minor, in the same manner that James Barrett was given a cause of action in the present case. If that is true, judgment entered in an action brought by either parent would not of necessity bar suit by the other parent. By analogy, the same argument could be made for overruling Carroll. As an example, if an action were brought under Section 27-1-513, MCA, by an heir of a deceased, and judgment were entered for such plaintiff heir, the cause of action would not necessarily bar recovery in a second action by other heirs who were not joined in the first action. Presumably each heir could argue he was given a cause of action by the statute so that more than one action could be brought for the death of an adult. Such results were not contemplated by the statutes.
I would reverse the District Court, holding there was one cause of action for the death of the minor child.
MR. CHIEF JUSTICE TURNAGE and MR. JUSTICE GULBRANDSON join in the dissent of MR. JUSTICE WEBER.